             Case 1:20-cr-00139-DKC Document 10 Filed 06/08/20 Page 1 of 4



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


UNITED STATS OF AMERICA                      *
        v.                                   *       Case No: DKC 20-0139
ANDRE BRISCOE,                               *
        Defendant.                           *
                                 *
       DEFENDANTS MOTION TO STRIKE INFORMATION FROM THE RECORD
        Comes now the defendant, Andre Briscoe, by and through undersigned counsel, and

moves to strike from the record an information filed by the government on May 26, 2020 and for

reasons states as follows:

                                       INTRODUCTION

        1.       On May 20, 2020, Mr. Briscoe was arrested on a complaint filed in CBD 20-1328

that alleges that beginning no later than April 2015 and continuing through on or about May 27,

2015 he agreed with one or more persons to distribute and possess with intent to distribute 100

grams or more of heroin in violation of 21 U.S.C. § 846 and that on May 27, 2015, the defendant

possessed with the intent to distribute 100 grams or more of heroin in violation of 21 U.S.C. §

841.

        2.       An initial appearance was held on May 22, 2020 and Mr. Briscoe was temporarily

detained until June 1, 2020. On June 1, 2020, Mr. Briscoe was detained pending trial following a

detention hearing. A preliminary hearing was held on June 5, 2020.

        3.       On May 26, 2020, the Assistant United States Attorney notified undersigned

counsel that a criminal information had been filed on that date that alleged the following:
             Case 1:20-cr-00139-DKC Document 10 Filed 06/08/20 Page 2 of 4



            Count One – Conspiracy to Distribute and Possess with the Intent to Distribute
            Controlled Substances beginning no later than March 2015 and continuing in or about
            June 2015 in violation of 21 U.S.C. § 841.
            Count Two – Possession with Intent to Distribute Controlled Substances on or about
            May 27, 2015 in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. §2.
            Count Three – Possession of a Firearm and Ammunition by a Prohibited Person on or
            about May 27, 2015 in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 2.
            Mr. Briscoe has not had an initial appearance upon the information. The information

fails to comply with federal rules, violates Mr. Briscoe’s constitutional rights, and should be

stricken from the record.

                                              ARGUMENT
I.      The Information Fails to Comply with Rule 7 and Rule 9 of the Federal Rules of Criminal
        Procedure.

                  A. Rule 7

            A criminal information can be filed under Fed. Rule of Crim. Proc. 7 in only two

     instances:
           7(a)(2) Misdemeanor. An offense punishable by imprisonment for one year or less
          may be prosecuted in accordance with Rule 58(b)(1).
            (b) Waiving Indictment. An offense punishable by imprisonment for more than one
            year may be prosecuted by information if the defendant – in open court and after
            being advised of the nature of the charge and of the defendant’s rights – waives
            prosecution by indictment.

            The Complaint alleges offenses that are punishable by imprisonment for more than one

     year. As such, Rule 7(a)(2) does not apply. Mr. Briscoe has not and asserts he will not waive

     prosecution by indictment. Accordingly, Rule 7(b) also does not apply. For these reasons only,

     the information filed by the government should be stricken from the record.

            As set forth above, FRCRP 7(b) permits an offense punishable by imprisonment for

more than one year to be prosecuted by information if the defendant waives prosecution by

indictment “in open court and after being advised of the nature of the charge and of the

defendant’s rights.” According to Note 1 of the Advisory Committee Notes, the opportunity to
          Case 1:20-cr-00139-DKC Document 10 Filed 06/08/20 Page 3 of 4



waive indictment to consent to prosecution by information “will be a substantial aid to

defendants, especially those who . . . are incarcerated pending action of the grand jury. . .” Id. In

accepting a waiver of indictment, the Court must be satisfied that the waiver was knowingly,

voluntarily, and understandingly made. Bartlett v. United States, 354 F.2d 745, 748 (8th Cir.

1966). In short, charging by information with a waiver of indictment is a method of ensuring

defendants may proceed to a guilty plea before waiting for an indictment by a grand jury in

districts where they do not regularly convene – thus avoiding substantial pretrial detention.

       Mr. Briscoe has not knowingly, voluntarily, or understandingly waived indictment. While

not binding precedent, it is interesting to note that the Department of Justice Criminal Resource

Manual states that a “prosecuting attorney files the information with the judge or magistrate but

the filing does not occur until the defendant waives prosecution by indictment…”.

http//www.justice.gov/archives/jm/criminal-resource-manual-206-when-information-may-be-

used. The Department of Justice as a party to the proceedings has admitted the information has

not been “filed” since Mr. Briscoe has not waived indictment. By filing the information without

a waiver of indictment, the government has failed to comply with Rule 7(b) and the information

against Mr. Briscoe should be stricken from the record.

           B. Rule 9

       The government has also failed to comply with Rule 9, which states:
       (a) Issuance. The court must issue a warrant – or at the government’s request, a summons
           – for each defendant named . . . in an information if one or more affidavits
           accompanying the information establish probable cause to believe that an offense has
           been committed and that the defendant committed it. Emphasis supplied.

       Here, the government has failed to involve “the court” in any manner with regard to filing

the Information. Instead, it was filed as if it was a simple pleading – not a charging document

that triggers constitutional protections and Rule 9. The Information was filed without an

accompanying affidavit, a request for a warrant, or summons. The Fourth Amendment protects
                                              3
            Case 1:20-cr-00139-DKC Document 10 Filed 06/08/20 Page 4 of 4



individuals against the issuance of a warrant for arrest without a determination of probable cause

by a neutral magistrate. See United States v. Pickard, 207 F.2d 472, 475 (9th Cir. 1953). While

an indictment itself is sufficient to establish the existence of probable cause, the same is not true

of an information. The Notes of the Advisory Committee on 1979 amendments to Rule 9

recognize that the Supreme Court in Gerstein v. Pugh, 420 U.S. 103 (1975), rejected the

contention “that the prosecutor’s decision to file an information is itself a determination of

probable cause.” Rather, probable cause for the issuance of a warrant based on an information

should be determined by someone independent of police and prosecution. See Shadwick v. City

of Tampa, 407 U.S. 345 (1972); See also McNabb v. United States, 318 U.S. 322, 343 (J.

Frankfurter stating, “[t]he awful instruments of the criminal law cannot be entrusted to a single

functionary.”).

          Rule 9 ensures an accused is charged consistent with the Fourth Amendment after an

indictment issues based upon probable cause or a neutral and detached magistrate finds probable

cause to issue an information.

          The government has not followed the Rule 7 or Rule 9. Having failed to do so, the

information must be stricken from the record.

          For these reasons, Andre Briscoe requests that this court strike the information from the

record.

                                             Respectfully submitted,


                                                      --s-
                                              ________________________
                                              Teresa Whalen
                                              Law Office of Teresa Whalen
                                              801 Wayne Ave., Ste. 400
                                              Silver Spring, MD 20910
                                              301-728-2905


                                                  4
